 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 1 of 7 PageID #: 116




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
            v.                               )         No. 4: 20 CV 1436 DDN
                                             )
SECURA INSURANCE,                            )
                                             )
                     Defendant.              )

                            MEMORANDUM AND ORDER
       This action is before the Court on the motion of defendant Secura Insurance to
dismiss plaintiff's complaint under Fed. R. Civ. P. 12(b)(6). (Doc. 11.) Plaintiff United
States opposes the motion. (Doc. 19.) The parties have consented to the exercise of plenary
authority by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the
reasons set forth below, the Court grants the motion to dismiss with leave granted to
plaintiff to file an amended complaint.


                                    BACKGROUND
       Plaintiff alleges the following facts in its complaint, which was filed on October 5,
2020. On September 14, 2015, in St. Louis County, Missouri, non-party United States
military veteran Jackie R. Morgan was injured in a motor vehicle collision of the vehicle
he was driving with the tractor trailer vehicle Donald Clinton Matlock was driving. The
tractor trailer was owned by Hall Hauling, LLC. The collision is the subject of Missouri
Highway Patrol Accident Report No. 150579214.
       Plaintiff alleges that on January 18, 2019, veteran Morgan’s legal counsel first
notified the Veterans Administration Revenue Law Group (“VARLG”), the group charged
with enforcing the Veteran Administration’s (“VA”) subrogation interests regarding the
collision. In this communication, Morgan’s counsel described the collision incident thus:
    Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 2 of 7 PageID #: 117




        On September 14, 2015, Mr. Jack Morgan was traveling southbound on
        Interstate 270 approaching Sappington Road in St. Louis, Missouri, when
        [Secura’s] insured tractor trailer driver attempted to change lanes and struck
        the left rear side of Mr. Morgan’s vehicle. The impact caused Mr. Morgan’s
        vehicle to slide and rotate in a counter-clockwise manner in front of the
        tractor trailer. Mr. Morgan’s vehicle spun into the rear left side of the tractor
        trailer and then slid off the left edge of the roadway and struck the center
        concrete traffic barrier. Mr. Morgan’s vehicle continued to slide around the
        Interstate and hit the center concrete traffic barrier a total of five times [from
        which he sustained injuries to his] cervical and lumbar spine.

(Doc. 1 at 5.)    At that time Morgan’s counsel requested that the VA accept a reduced
amount of what it is owed as a result of the collision. Due to the high cost of Morgan’s
medical care, 1 the VA determined to obtain relevant information about insurance coverage,
information Morgan’s counsel stated he had no independent knowledge of.
        Plaintiff alleges defendant Secura refused to disclose insurance information to the
VA, claiming it was confidential. As a result, on September 11, 2019, the VA sent a
demand for payment to both Secura and Morgan’s attorney. Secura and Morgan negotiated
and/or entered into a settlement without notifying the VA, without including the VA in
those conversations, and without reimbursing the VA.
        Plaintiff alleges that on September 27, 2019, Secura replied to the VA’s demand by
refusing to reimburse the VA for the medical expenses it incurred for Morgan’s injuries
because the statute of limitations had expired on or about September 15, 2018. On
November 14, 2019, Secura entered into a settlement with Morgan in which the VA
believes Secura paid Morgan $100,000. To date, the VA has received no reimbursement
for the $333,649.25 it expended on Morgan’s medical treatment as a result of the collision.


1
  Plaintiff alleges that as a result of the collision and the resulting injuries sustained by
Morgan, Morgan received necessary and reasonable medical treatment at the expense of
the Veterans Administration in the amount of $333,649.25. (Doc. 1 at 4, ¶ 17.) Plaintiff
alleges it “furnished and paid for the care and treatment Morgan received as a result of
Secura’s insured’s negligence.” (Id. at ¶ 20.) Hall Hauling and/or its truck driver Donald
Matlock were insured at the time of the collision by defendant Secura Insurance under
policy number 20A0031388715000 and perhaps other policies. (Id. at ¶ 19.)

                                               -2-
 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 3 of 7 PageID #: 118




       The complaint alleges claims for reimbursement under 42 U.S.C. § 2651 and 38
U.S.C. § 1729 (collectively “Medical Care Recovery Act” or “MCRA”) (Count 1), and
unjust enrichment under Missouri law (Count 2). Plaintiff prays, in part, for judgment
against defendant for no less than $333,649.25 for the medical care and treatment it
furnished its veteran “as a result of Secura’s insureds’ negligence.” (Doc. 1 at 7.)


                                         DISCUSSION
       In support of its motion to dismiss, defendant argues the complaint fails to state a
claim for relief under either count. It contends the claim for unjust enrichment is not
available as a matter of law, and both causes of action are time-barred. Conversely,
plaintiff argues the complaint gives defendant fair notice of the claims and their factual
grounds and that it is entitled to plead in the alternative. It asserts the complaint is not
time-barred because the applicable three-year statute of limitations, 28 U.S.C. § 2415(b),
was tolled until the VA learned of the situation on January 18, 2019.
       Under Rule 12(b)(6), a party may move to dismiss all or part of a complaint for its
failure to state a claim upon which relief can be granted. Fed. R. Civ. Pro. 12(b)(6). To
overcome a motion to dismiss under Rule 12(b)(6) a complaint must include “only enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). To meet the plausibility standard, the complaint must contain “more
than labels and conclusions.” Id. at 555. Such a complaint “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009), and it will state a claim for relief that rises above mere
speculation. Twombly, 550 U.S. at 555.
       In reviewing the pleadings under this standard, the Court must accept all of
plaintiff’s factual allegations as true and draw all inferences in plaintiff’s favor, but the
Court is not required to accept the legal conclusions plaintiff draws from the facts alleged.
Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69 (8th Cir.
2012). The Court additionally “is not required to divine the litigant’s intent and create
claims that are not clearly raised, . . . and it need not conjure up unpled allegations to save

                                              -3-
 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 4 of 7 PageID #: 119




a complaint.” Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc)
(internal quotation marks and citations omitted).


A. Factual bases of the claims
       Secura argues that plaintiff fails to sufficiently allege that veteran Morgan’s injuries
resulted from tort liability. Specifically, it argues plaintiff’s conclusory allegations of
negligence and causation are not sufficiently pled in the complaint. Conversely plaintiff
argues it has alleged sufficient facts to satisfy the legal standard, i.e., defendant’s insured’s
negligence caused a vehicle collision which injured veteran Morgan and necessitated the
reasonable, necessary care and medical treatment provided by the government.
       The MCRA provides:

       (a) Conditions; exceptions; persons liable; amount of recovery; subrogation;
       assignment. In any case in which the United States is authorized or required
       by law to furnish or pay for hospital, medical, surgical, or dental care and
       treatment . . . to a person who is injured . . . under circumstances creating a
       tort liability upon some third person . . . to pay damages therefor, the United
       States shall have a right to recover . . . from said third person, or that person’s
       insurer, the reasonable value of the care and treatment so furnished . . . .

42 U.S.C. § 2651(a). In the context of plaintiff’s complaint, the relevant elements of the
cause of action based on the MCRA are: (1) the United States is authorized or required by
law to furnish or pay for medical treatment, (2) the United States furnished or paid for such
medical treatment, (3) the person to whom care was provided was injured; (4) under
circumstances creating tort liability upon defendant’s insured, and (5) the United States has
the right to recover the reasonable value of the care. See 42 U.S.C. § 2651(a).
       In this case, plaintiff has sufficiently pled that on September 14, 2015, veteran
Morgan was injured in a vehicle collision with a tractor trailer vehicle owned by Hall
Hauling LLC and driven by Donald Matlock; that veteran Morgan received medically
necessary and reasonable treatment and medical care from the VA in the amount of
$333,649.25; and that the truck driver involved in the collision and the tractor trailer owned
by Hall Hauling, LLC, were insured by defendant Secura at the time of the collision.

                                              -4-
 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 5 of 7 PageID #: 120




       The remaining element of plaintiff’s statutory claim, i.e. the tort liability of
defendant’s insured, is at the heart of the dispute. Plaintiff has the burden of establishing
driver Matlock’s tort liability in this case. See Holbrook v. Andersen Corp., 996 F.2d 1339,
1341 (1st Cir. 1993). In this regard, plaintiff’s complaint alleges the historical facts of the
collision, quoted above, that were provided to plaintiff by legal counsel for veteran
Morgan. These facts indicated that defendant’s insured, when attempting to change lanes,
drove his vehicle into the left rear of veteran Morgan’s vehicle causing it to spin and strike
the concrete traffic barrier five times, resulting in spinal injuries to veteran Morgan.
Plaintiff argues it has alleged that Mr. Matlock’s negligence caused veteran’s Morgan’s
injuries. Plaintiff mentions “negligence” in two places, in Complaint ¶ 20, see footnote 1
above, and in the prayer of the complaint. There plaintiff alleges the conclusion that the
VA expended $333,649.25 “as a result of Secura’s insured’s negligence.” (Doc. 1 at 7.)
       The Court agrees with defendant that the complaint’s use of the term “negligence”
is legally insufficient as an allegation of the essential element of the claim that plaintiff’s
veteran was injured under circumstances that created tort liability. While negligence is a
tort concept, under Missouri law, where the vehicle collision occurred, there are many ways
in which the operator of a motor vehicle can be negligent. E.g., Missouri Approved Jury
Instructions (Civil), Chapter 17. Plaintiff must more allege more specifically the nature of
the tortious act committed by defendant’s insured. Further, the description of the collision
incident given by legal counsel for veteran Morgan to the VA group, quoted above, is not
alleged by plaintiff to be its alleged version of the collision.    It is alleged only as the
statement of counsel about what happened in the incident. Plaintiff must make its own
allegation of the circumstances that created tort liability of defendant’s insured.
       Plaintiff may amend the complaint to satisfy this essential element.


B. Unjust enrichment
       Defendant argues that plaintiff’s claim for unjust enrichment must fail because as
an equitable claim unjust enrichment is not available when there is an adequate remedy in
law, as in this case where the same facts are alleged to support the statutory claim.

                                             -5-
 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 6 of 7 PageID #: 121




Conversely, plaintiff argues that legal and equitable claims can co-exist at this stage of
litigation.
         In support of its argument defendant invokes the rulings in United States v. Bame,
721 F.3d 1025, 1030 (8th Cir. 2013) and CMI Roadbuilding, Inc. v. Iowa Parts, Inc., 920
F.3d 560, 566-67 (8th Cir. 2019).         The relevance of these authorities is limited
procedurally. Neither case involved a motion to dismiss; both were decided at a later stage
of litigation. In Bame, that Court applied Minnesota law and noted “it is true that some
district courts are unwilling to dismiss an unjust enrichment claim at the pleadings stage
despite the existence of an adequate legal remedy, because the federal rules allow for the
pleading of claims in the alternative.” 721 F.3d at 1029, 1031; see Fed. R. Civ. P. Rule
8(d)(2). Likewise, applying Iowa law in CMI Roadbuilding that court recognized that
“while alternative theories can be pled, a plaintiff cannot recover from both.” 920 F.3d at
566-67. This Court agrees that plaintiff may not ultimately double recover under both
theories. However, it will allow plaintiff to pursue the alternative theories at the pleading
stage.


C. Statute of limitations as to both claims
         Defendant next argues that the complaint fails because both causes of action are
barred by the three-year statute of limitations. Conversely, plaintiff argues that neither
cause of action is so barred. Plaintiff adverts to its allegation in the complaint that the
limitations period was tolled until January 18, 2019, when counsel for veteran Morgan first
notified the VARLG of the collision circumstances.
         Dismissal with prejudice under Fed. R. Civ. P. Rule 12(b)(6) can be appropriate
when the statute of limitations defense is clearly established on the face of the complaint.
Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985).
         The complaint alleges that the applicable statute of limitations for the MCRA claim
is set forth in 28 U.S.C. § 2415. That statute provides: “every action for money damages
brought by the United States . . . which is founded upon a tort shall be barred unless the



                                              -6-
 Case: 4:20-cv-01436-DDN Doc. #: 29 Filed: 04/06/21 Page: 7 of 7 PageID #: 122




complaint is filed within three years after the right of action first accrues.” 28 U.S.C. §
2415(b).
       The parties argue over when plaintiff’s claims accrued and if the limitations period
was tolled, involving the application of the following statutory language:
       For the purpose of computing the limitations periods established in section
       2415, there shall be excluded all periods during which . . . (c) facts material
       to the right of action are not known and reasonably could not be known by
       an official of the United States charged with the responsibility to act in the
       circumstances, . . . .

28 U.S.C. § 2415(c). Untimeliness under a statute of limitations is an affirmative defense.
Plaintiff’s complaint does not establish on its face that its claims are barred as untimely.
This issue is more appropriately decided after relevant discovery and further motion
practice.


                                     CONCLUSION
       For the reasons set forth above,
       IT IS HEREBY ORDERED that the motion of defendant Secura Insurance to
dismiss the complaint (Doc. 11) is sustained, with leave to plaintiff to amend within
seven days of this order.




                                                 /s/ David D. Noce      l
                                          UNITED STATES MAGISTRATE JUDGE

Dated April 6, 2021.




                                            -7-
